Citation Nr: 1422996	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.
      
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide the Veteran with a VA examination to determine the nature and etiology of his lumbar spine disability prior to adjudication of the claim.

In disability compensation claims, VA must provide a VA medical examination prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.  

In the present case, the Veteran has a current spine disability that may be related to service.  The medical evidence of record documents that the Veteran has current diagnoses of DDD of the lumbar spine, spinal stenosis, post laminectomy syndrome of the lumbar region, and osteopenia of L1.  A March 1981 VA treatment record notes that the Veteran had an intermittent 10 year history of low back pain, and provided a diagnosis of low back pain with probable herniated nucleus pulposus and varicosities.  In May 1981, the Veteran underwent a laminectomy of L4-L5 and was diagnosed with degenerating cartilage consistent with nucleus pulposus.  The Veteran has credibly stated that he lifted heavy objects during military service and that he has had pain and problems with his back ever since service.  He further stated that he failed to go to the doctor for his back problems at that time because he was young, and that he instead treated himself with over the counter medication.  The Board notes that the Veteran is competent to report his symptoms and their continuity since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83.  Here, as the evidence of record shows that the Veteran's current lumbar spine disability may be related to service, a VA examination and opinion on the nature and etiology of his disability is needed for proper adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from August 2013 to the present. 

2.  After completing the above development, schedule the Veteran for an examination to determine the nature and etiology of his current back disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  A March 1981 VA treatment record noting an intermittent 10 year history of low back pain and providing diagnosis of herniated nucleus pulposus;

(b)  A May 1981 VA treatment record of the Veteran undergoing a laminectomy, L4-5 with excision of L4-5 disc and exploration of left and right nerve root, and providing pre- and post- operative diagnoses of herniated nucleus pulposus, L4-L5;

(c)  A June 2009 VA treatment record noting MRI of the lumbar spine taken in 2007 indicates stenosis at L3-S1, vacuum disc at L3-4, and modic changes at L3-5 and providing a diagnosis of stenosis; and

(d)  Veteran's statements dated December 2009 and March 2010 in which he states he has had problems with his back since service and treated himself with over the counter medication, and that the only heavy lifting he did was during active service. 

Following review of the claims file, interview with the Veteran as to the history of his condition, and physical examination, the VA examiner should provide an opinion as to the nature and etiology of the Veteran's lumbar spine disability.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any current spinal disability had onset in or is related to service.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



